DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendment
Applicant's submission filed on Feb. 16, 2021 has been entered.
1) Claims amended: 
(1) independent claims: 1, and 8.
(2) dependent claims: 3, 5, 6, 12, and 13.
2) Claims canceled: 2, 4, 7, 9, 11, and 14.
3) Pending claims: 1, 3, 5-6, 8, 10, and 12-13. 
4) New claims: none.

The pending claims comprise of 2 groups of claims:  
	1) Method: claims 1, 3 and 5-6.    
	2) System: 8, 10 and 12-13.
The groups have similar scope and will be examined together.
As of Feb. 16, 2021, independent claim 1 is as followed:


	[1] detecting, by a radio frequency identifier (RFID) scanner at an automobile dealership, a RFID tag included in presence of a vehicle that is located in a service lane from amongst a plurality of services lanes of the automobile dealership for a vehicle inspection check-in process for service of the vehicle;
[2] obtaining vehicle information about the vehicle including at least a vehicle year, vehicle make, and vehicle model;
	[3] matching, by a server system, the vehicle with a service consultant from amongst a
plurality of service consultants while the vehicle is at the dealership based on at least one of availability of the plurality of service consultants or prior history with the vehicle;
[4] communicating, by the server system, an electronic message comprising a notification to a mobile device of the service consultant notifying the service consultant that the vehicle is in the service lane;
[5] obtaining, by the server system, diagnostic information of the vehicle using an onboard diagnostic (QBD) device;
[6] communicating a three dimensional (3D) model of the vehicle for display on the mobile device of the service consultant based on the vehicle information, the 3D model
including the diagnostic information of the vehicle; 
[7] receiving, by the server system, a tagged location of the damage on the 3D model based on an input to the 3D model from the service consultant via the mobile device, the input identifying a location of damage on the vehicle;
[8] automatically generating, by the server system, a recommended set of vehicle repair
actions and an estimated cost for the recommended set of vehicle repair actions based on the diagnostic information, the tagged location of the damage, and historical repair data from a plurality of other vehicles serviced by the automobile dealership;
transmitting, by the server system, the recommended set of vehicle repair actions and the estimated cost for the vehicle repair actions to the mobile device, wherein the recommended set of vehicle repair actions and the estimated cost are displayed on the mobile
device. 
	Note: for referential purpose, numeral [1]-[9] are added to the beginning of each step.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1, 3, 5-6 and 8, 10 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., 
(1) process, 
(2) machine, 
(3) manufacture or product, or 
(4) composition of matter.  

If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception, i.e., 
(1) law of nature, 
(2) natural phenomenon, and 
(3) abstract idea. 

and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include:
(i) a method of organizing human activities, 
(2i) an idea of itself, or 
(3i) a mathematical relationship or formula.  

For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is considered as (i) a certain method of organizing human activities, which is an abstract idea.
The PTO recently published revised guidance on the application of 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) (“Guidance”).
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
    PNG
    media_image1.png
    691
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    632
    media_image2.png
    Greyscale



Step 1: 
In the instant case, with respect to claims 1, 3, 5-6, 8, 10 and 12-13:
	Claim category:
(1) Method: 1, 3, 5-6 and
(2) System: 8, 10 and 12-13.
Analysis:

1. Method: claims 1, 3, 5-6, are directed to a process for managing a vehicle check-in process in a service lane by detecting the vehicle’s presence, obtaining customer’s information, obtaining vehicle’s information, matching the vehicle with a service provider (SP) entity, communicating with the SP entity, obtaining diagnostic information, interpreting information, recommend repair actions, generate repair cost, and communicate the result to the SP entity, which is an abstract idea (Step 1:Yes).
2. System: claims 8, 10 and 12-13 are directed to a computer system comprising (1) a managing a vehicle check-in process in a service lane by detecting the vehicle’s presence, obtaining customer’s information, obtaining vehicle’s information, matching the vehicle with a service provider (SP) entity, communicating with the SP entity, obtaining diagnostic information, interpreting information, recommend repair actions, generate repair cost, and communicate the result to the SP entity, which is an abstract idea (Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  

Step 2A (Guideline)
1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 
(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field.
Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim:

Step 2B (Guideline):
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or

Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution activity (IE-SA)”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
(4) MPEP § 2106.05 (d) and Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
 
Claims 1, 3, 5-6, 8, 10 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Step 2A, Prong 1: Does the Claim Recite a Judicial Exception?
Independent claim 1 (serve as representative for the other independent claim) is directed to a process for using a generic mobile device (server computer or “data processing system”) to methods of organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements and mobile devices, which are recited at a high level of generality, provide conventional computer functions or wireless functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites a method, comprising:	
[1] detect presence (gather data).		Data gathering, 
Insignificant Extra-Solution Activity (IE-SA).	
[2] obtain vehicle information.			Data gathering (IE-SA)..
[3] matching the vehicle with an entity.	Mental step.
[4] communicating message (notification).	Data transmitting.
[5] obtain diagnostic information.		Data gathering.
[6] communicate data (3D model display)	Data transmitting.
[7] receive a tagged location of damage on 3D.	Data gathering.
[8] generate data (actions and cost).		Mental step.
[9] transmit data (action and cost) to SP entity.	Data transmitting.

Thus under Step 2A prong 1 or (i), the limitations of steps [1]-[9] recites steps which may also fit within the Revised Guidance category of “mental processes”.  These limitations, when given their broadest reasonable interpretation.  This reads over “business interactions” between organizing human activity and, therefore, an abstract idea.  	
(2) Step 2A, Prong 2:  
Does the claim recites additional elements that integrate the judicial exception into a practical application?  
In this case, independent claim 1, as a whole, is focused on “business process management” by configuring a plan to put a vehicle in a repair shop, contact the vehicle service provider for appointment, matching the SP consultant, obtain diagnostic results, estimate the repair cost, and then send notification to vehicle service provider.
MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is configuring a plan to put a vehicle in a repair shop, contact the vehicle service provider for appointment, matching the SP consultant, obtain diagnostic results, estimate the repair cost, and then send notification to vehicle service provider.
The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of a computer system or any other Technical Field or Technology.
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
(ii) recitation of a computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
As shown in Figs. 1 and 3, and specification [0004-0066], the computer system comprises devices that are generic server computer devices, “data processing system” that was described in the specification at a high level of generality, comprising generic computer components.  No indication in the specification nor does the attorney indicating that the operations recited in claim 1 requires any specialized computer hardware or other inventive computer components, i.e., a particular machine, or invokes any inventive programming.     
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion (3): none.  
The claims deal with a method for managing a vehicle check-in process in a service lane by detecting the vehicle’s presence, obtaining customer’s information, obtaining vehicle’s information, matching the vehicle with a service provider (SP) entity, communicating with the SP entity, obtaining diagnostic information, interpreting information, recommend repair actions, generate repair cost, and communicate the result to the SP entity.  The displaying of the relationship and the analysis result is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. 
See In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).
	
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, a method for managing a vehicle check-in process in a service lane by detecting the vehicle’s presence, obtaining customer’s information, obtaining vehicle’s information, matching the vehicle with a service provider (SP) entity, communicating with the SP entity, obtaining diagnostic information, interpreting information, recommend repair actions, generate repair cost, and communicate the result to the SP entity. 
Limitations that are not indicative of integration into a practical application:

MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims merely invoke a generic computer components as a tool in which the computer instructions apply the judicial exception.
	
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): as shown above, steps 1-3, 5-6, and 9, in independent claim 1 cite insignificant extra-solution activity.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): These 9 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application because a method for managing a vehicle check-in process in a service lane 
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structures in IOT, a processing device and a memory device, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
(1) This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements – using a computer system, computer server system, and communication software to perform all the business steps of: 
Independent claim 1: [1] detect presence (gather data), [2] obtain vehicle information, [3] matching the vehicle with an entity, [4] communicating message (notification), [5] obtain diagnostic information, [6] communicate data (3D model display), [7] receive a tagged location of damage on 3D, [8] generate data (actions and cost), and [9] transmit data (action and cost) to SP entity.
The computer system in the [9] steps above is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of: matching, interpreting diagnostic information, and generating estimate cost of service for repairs.  The additional steps of receiving, storing, retrieving and forwarding are insignificant extra-solution activity (IE-SA) steps.  Therefore, the claimed invention amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Furthermore, managing a vehicle check-in process in a service lane by detecting the vehicle’s presence, obtaining customer’s information, obtaining vehicle’s information, matching the vehicle with a service provider (SP) entity, communicating with the SP entity, obtaining diagnostic information, generate 3D model display of the vehicle, recommend repair actions, MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See item (v.).
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a processor” and “memory device” to perform those cited steps amounts to no more than mere instructions to manage a vehicle check-in process in a service lane by detecting the vehicle’s presence, obtaining customer’s information, obtaining vehicle’s information, matching the vehicle with a service provider (SP) entity, communicating with the SP entity, obtaining diagnostic information, interpreting information, recommend repair actions, generate repair cost, and communicate the result to the SP entity using a generic computer component.  Mere instructions to apply an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
Having determined under step 2A, prong 1, of the Mayo/Alice framework that claim 1 is directed to an abstract idea, the next step would be determined whether claim 1: 
(1) adds specific limitation beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field, or
(2) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
As shown in the claim, the only claim element beyond the abstract idea is the “server data processing system,” i.e., a collection of generic computer components used to perform generic computer functions, as shown in Spec. [0003-0066] and Figs. 1-3.
There is nothing in the specification to indicate that the steps recited in claim 1 requires any specialized hardware or inventive computer components, invoke any specialized inventive software, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., receiving information, matching items, send messages, retrieving information, evaluating information, interpreting information, generate costs of repair, and sending (forwarding) information.
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole, the method claims simply configuring a plan to manage a vehicle check-in process in a service lane by detecting the vehicle’s presence, obtaining customer’s information, obtaining vehicle’s information, matching the vehicle with a service provider (SP) entity, communicating with the SP entity, obtaining diagnostic information, generate 3D model display of the vehicle for repair, recommend repair actions, generate repair cost, and communicate the result to the SP do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of configuring a plan to put a vehicle in a repair shop as cited above, by various data processing mechanism using some unspecified, generic computer. 
As for the use of a system, as shown in Figs. 1-3, to carry out the steps [1]-[9] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps (e.g., receiving, detecting, obtaining, matching, interpreting, estimating, and sending), these extra insignificant activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 


    PNG
    media_image3.png
    319
    722
    media_image3.png
    Greyscale


As shown above, the current claimed invention reads over “business interactions” between the various entities such as telematics device, car care system, car care device, service provider, which is a method of organizing human activity and, therefore, an abstract idea.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  See also Berkheimer v. HP (Fed Cir. 2018) (concluding that parsing, comparing, storing, and editing data are abstract ideas); and SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950 (Fed. Cir. 2014) (comparing new and stored information and using rules to identify options is an abstract idea).  

As for dep. claim 3 (part of 1 above), which deals with further details of obtaining vehicle information, i.e. using Onboard Diagnostic (OBD) device, this further limits the abstract idea of the information obtaining parameters without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or 
(c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 3 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 5 (part of 1 above), which deals with further details of obtaining customer and vehicle information, these further limit the abstract idea of the information obtaining parameters without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or 
(c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 5 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  

As for dep. claim 6 (part of 1 above), which deals with further details of 3-D vehicle model communicating to the service provider step, this further limits the abstract idea of the communication feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or 
(c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 6 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
Therefore, claims 1, 3, 5-6, 8, 10, and 12-13 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors (3).  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1, 3, 5-6 (method), and respectively 8, 10, 12-13 (system) are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over:
Name					Publication
(1) BETANCOURT 			US 2016/0.307.185, in view of 
(2) OHMURA ET AL.			US 2002/0.103.582, and
(3) RAMCHANDANI ET AL.		US 7,962,361, and 
(4) EASTERLY ET AL.		US 8,443,201 and 

As for independent claims 1, and respectively 8, BETANCOURT discloses a computerized method useful for implementing a vehicle check-in (VCi) process at an automobile service station with a mobile device comprising:
[1] detecting, by a radio frequency identifier (RFID) scanner at an automobile dealership, a RFID tag included in presence of a vehicle that is located in a service lane from amongst a plurality of services lanes of the automobile dealership for a vehicle inspection check-in process for service of the vehicle;
{see [0037] below, which discloses the detection of a vehicle’s arrival or presence within the service station 205 in lane 230 using RFID readers and RFID tag 140 140 “on vehicle”, and scanner 136 at “Fuel system”, 136, see [0025 “scanner 136, reader 137, or keypad 138…. scanner 36…”], sensor 220a on Fig. 2, which is similar to that of scanner 136}

    PNG
    media_image4.png
    142
    718
    media_image4.png
    Greyscale

{see Fig. 1, 2, Fig. 3}

    PNG
    media_image5.png
    468
    621
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    547
    474
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    607
    275
    media_image7.png
    Greyscale

[2] obtaining vehicle information about the vehicle including at least a vehicle year, vehicle make, and vehicle model;

    PNG
    media_image8.png
    655
    450
    media_image8.png
    Greyscale

	[3] matching, by a server system, the vehicle with a service provider (SP) component from amongs SP components while the vehicle is at the dealership based on at least one of availability of the plurality of SP components or prior history with the vehicle;
[0018, 0037] teaches the matching of the detected vehicle entering the “wireless coverage area of the service station” with an “available” service provider component, in order to increase throughput of the service station by reducing the waiting time.

    PNG
    media_image9.png
    343
    567
    media_image9.png
    Greyscale

[4] communicating an electronic message comprising a notification to the mobile device of the service provider (SP) entity notifying the SP entity that the vehicle is in the service lane;
BETANCOURT [0018, 0037] teaches the matching of the detected vehicle entering the “wireless coverage area of the service station” with an “available” service provider component, fuel station, in order to increase throughput of the service station by reducing the waiting time.
{see [0047 …in a specific fuel lane 230…], 
[0048 .. transmit authorization request to the transaction processing system ….the vehicle is authenticated ’]}

[5] obtaining, by the server system, diagnostic information of the vehicle using an input device;

    PNG
    media_image10.png
    328
    500
    media_image10.png
    Greyscale

[9] communicating the vehicle service actions and the estimate of the costs to service the set of vehicle actions to the mobile device of the service provider entity in a format for rendering on a display of the mobile device.
	{see Fig. 1, 115, “Wireless System”, 145, Fig. 5, 506 “Display”, and 
[0067-0068]}
	










	
    PNG
    media_image11.png
    616
    450
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    432
    450
    media_image12.png
    Greyscale

	
    PNG
    media_image13.png
    321
    450
    media_image13.png
    Greyscale




    PNG
    media_image14.png
    400
    449
    media_image14.png
    Greyscale

	
    PNG
    media_image15.png
    301
    450
    media_image15.png
    Greyscale

	As shown in [0072], the current system can be used for maintenance service request such as tire, oil, and other maintenance features.
BETANCOURT teaches service provider such as “service authenticator”, this reads over “service consultant” because authenticating includes consulting and/or evaluating, and guidance 
BETANCOURT fairly teaches the claimed invention except for explicitly discloses:
(1) the service providing area is automobile dealership (automobile store), and
(2) the matching step is carried out with service provider component in the form of a service consultant/advisor/sale-service agent,
(3) the input device is an onboard diagnostic (OBD) device, and   
(4) steps [6]-[8] with respect to the 3D model display.
OHMURA ET AL. is cited to teach vehicle troubleshooting system that uses a select monitor (diagnostic unit) installed at a car dealer’s auto service shop to troubleshoot vehicles.  The diagnostic unit can [6] read the self-diagnostic information, [7] interpreting the information and to recommend repair actions, and [8] generating an estimate of the costs to service the set of vehicle repair actions and [9] transmitting the vehicle repair actions and the estimated cost for the repair actions to various entities, see [0004, 0005, and 0006], 

    PNG
    media_image16.png
    503
    722
    media_image16.png
    Greyscale

	
    PNG
    media_image17.png
    290
    450
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    347
    450
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    609
    450
    media_image19.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the vehicle check-in process of BETANCOURT to include the steps of uses a select monitor (diagnostic unit) installed at a car dealer’s auto service shop to troubleshoot vehicles.  The diagnostic unit can [6] read the self-diagnostic information, [7] interpreting the information and to recommend repair actions, and [8] generating an estimate of the costs to service the set of vehicle repair actions and [9] communicating to various entities as taught by OHMURA ET Alternatively, since the claimed invention is merely a combination of old elements, and in the combination (A) each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
BETANCOURT/OHMURA ET AL. fairly teaches the claimed invention except for explicitly discloses:
(2) the matching step is carried out with service provider component in the form of a service consultant/advisor/sale-service agent, and   
(4) steps [6]-[8] with respect to the 3D model display.
RAMCHANDANI ET AL. is cited the customer relationship management system for physical locations wherein upon detecting the present of an entity that needs service (customer) in a store, the system obtains the information about the entity, matching the entity with the proper service cons consultant/advisor/sale-service agent, and communicates to the service consultant (sale representative) that the entity is in the service area and tasks are carried out to provide services to the entity, see Fig. 5, Fig. 34, and pars [0178]-[0182].
RAMCHANDANI ET AL. also teaches communicating the service items for display on the device of the service consultant and generating a recommended list of items for the customer, see Fig. 6A, Fig. 6B, and [0188] and [0201-0203] cited below.


    PNG
    media_image20.png
    404
    500
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    384
    600
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    298
    500
    media_image22.png
    Greyscale

	
    PNG
    media_image23.png
    534
    475
    media_image23.png
    Greyscale

entity that needs service (customer) in a store, the system obtains the information about the entity, matching the entity with the proper service cons consultant/advisor/sale-service agent, and communicates to the service consultant (sale representative) that the entity is in the service area as taught by RAMCHANDANI ET AL. for effective service, see Fig. 5, Fig. 34, and pars [0178]-[0182].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination (A) each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

    PNG
    media_image24.png
    175
    474
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    279
    475
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    350
    500
    media_image26.png
    Greyscale

	
    PNG
    media_image27.png
    467
    550
    media_image27.png
    Greyscale


. 
    PNG
    media_image28.png
    318
    475
    media_image28.png
    Greyscale
 
BETANCOURT/OHMURA ET AL. /RAMCHANDANI ET AL. fairly teaches the claimed invention except for explicitly discloses:
(4) steps [6]-[8] with respect to the 3D model display.
EASTERLY ET AL. teaches obtain a manufacturer’s three-dimensional vehicle model that matches the vehicle information, see abstract, Fig. 2B, and col. 2, lines 50-60.

    PNG
    media_image29.png
    350
    450
    media_image29.png
    Greyscale

	
    PNG
    media_image30.png
    325
    500
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    716
    499
    media_image31.png
    Greyscale



    PNG
    media_image32.png
    287
    450
    media_image32.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the vehicle check-in process of BETANCOURT/OHMURA ET AL. to include steps to obtain a manufacturer’s three-dimensional vehicle model that matches the vehicle information, see abstract, Fig. 2B, and col. 2, lines 50-60, as taught by EASTERLY ET AL. for increasing repair opportunities.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination (A) each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As for dependent claim 3 (part of 1 above), and respective claim 10 (part of 8 above) which deals with vehicle information obtaining parameters, using an Onboard Diagnostic (OBD) device, this is taught in OHMURA ET AL. [0004 “onboard sensors, ….(diagnostic unit)].

    PNG
    media_image18.png
    347
    450
    media_image18.png
    Greyscale

As for dependent claim 5 (part of 1 above), and respective claim 12 (part of 8 above) which deals with the features of customer’s information such as owner name, this is taught in BETANCOURT [0021 name, username, unique identifier, or the like.] and [0025 device capable of data entry or receiving input from a user, such as a scanner 136, reader 137, and/or keypad 138.].  The selection of the user’s id card for providing user information such as driver’s license would have been obvious because driver needs this id in order to drive legally.
As for dependent claim 6 (part of 1 above), and respective claim 13 (part of 8 above) which deals with the 3D Model of the vehicle, EASTERLY ET AL. teaches obtain a manufacturer’s three-dimensional vehicle model that matches the vehicle information, see abstract, Fig. 2B, and col. 2, lines 50-60.

    PNG
    media_image29.png
    350
    450
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    325
    500
    media_image30.png
    Greyscale


Response to Arguments
Applicant's arguments on Feb. 16, 2021, with respect to claims 1-14 have been considered but are moot in view of the new ground(s) of rejections. 
 
101 Rejection:
	Applicant’s arguments on pages 9-13 have been reviewed but not found to be persuasive for the following reasons:
(1) Applicant’s comment that the current system uses a 3D representation of a vehicle for diagnosis of the problem of the vehicle versus the conventional system of using a 2D representation of the vehicle which results in problem solving during the vehicle inspection check-in process for vehicle and this meets the test of “integration into practical problem” and “inventive concept”.  However, this is not found to be persuasive because as shown by EASTERLY ET AL. above, the use of 3D for vehicle inspection and repair service is well understood, routine and conventional.

    PNG
    media_image30.png
    325
    500
    media_image30.png
    Greyscale


    PNG
    media_image32.png
    287
    450
    media_image32.png
    Greyscale


As shown in [0002-0003], the improvement appears to be due to computerized automation of the vehicle check-in process and not the 3D viewing of the vehicle.

    PNG
    media_image33.png
    416
    474
    media_image33.png
    Greyscale



II) 103 Rejection: 
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new references have been used to address the amended features which appear to be the main point of the arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on MWF 7:00-4:30 ET, Telework T, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689